Name: Commission Regulation (EEC) No 3644/88 of 23 November 1988 fixing for the 1988/89 marketing year the minimum price for selling blood oranges, withdrawn from the market, to processing industries
 Type: Regulation
 Subject Matter: prices;  plant product;  trade policy
 Date Published: nan

 24. 11 . 88 Official Journal of the European Communities No L 317/21 COMMISSION REGULATION (EEC) No 3644/88 of 23 November 1988 fixing for the 1988/89 marketing year the minimum price for selling blood oranges, withdrawn from the market, to processing industries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 21 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down conditions for the disposal of oranges withdrawn from the market to the processing industry, and amending Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 713/87 (4), provides that the minimum selling price is to be fixed before the start of each marketing year, taking account of the industry's normal supply price for the product concerned ; HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year, the minimum selling price referred to in Article 2 of Regulation (EEC) No 2448/77 shall be 52,42 ECU per tonne net, ex warehouse in which the goods are stored . Article 2 This Regulation shall enter into force on 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 198 , 26. 7 . 1988 , p. 1 . (3) OJ No L 285, 9 . 11 . 1977, p. 5 . (&lt;) OJ No L 70, 13 . 3 . 1987, p. 21 . 